While actions under CCA 1812 should be brought in Civil Court where, as here, each of the constituent Small Claims judgments is for less than $25,000 inclusive of interest, costs and disbursements, and thus within Civil Court’s monetary jurisdiction (see CCA 211), it does not follow that if such an action is brought in Supreme Court it should be dismissed. Rather the availability of complete relief in Civil Court warrants a transfer of the action to that court (see 91st St. Co. v Robinson, 242 AD2d 502 [1997]; see also NY Const, art VI, § 7 [b]; § 19 [a]). Like Supreme Court, we have not considered the merits of plaintiffs motion for summary judgment. Concur — Friedman, J.P., Sweeny, Freedman and Abdus-Salaam, JJ.